
	
		II
		Calendar No. 134
		110th CONGRESS
		1st Session
		S. 735
		[Report No. 110–61]
		IN THE SENATE OF THE UNITED STATES
		
			March 1, 2007
			Mr. Kennedy (for
			 himself, Mr. Coleman,
			 Mr. Kyl, Mr.
			 Schumer, Mr. Leahy,
			 Mr. Cornyn, and Mr. Grassley) introduced the following bill; which
			 was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 4, 2007
			Reported by Mr.
			 Leahy, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 18, United States Code, to improve the
		  terrorist hoax statute.
	
	
		1.Short titleThis Act may be cited as the
			 Terrorist Hoax Improvements Act of
			 2007.
		2.Improvements to
			 the terrorist hoax statute
			(a)Hoax
			 statuteSection 1038 of title
			 18, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 after title 49, insert or any other offense listed under
			 section 2332b(g)(5)(B) of this title,; and
					(B)in paragraph
			 (2)—
						(i)in subparagraph
			 (A), by striking 5 years and inserting 10 years;
			 and
						(ii)in subparagraph
			 (B), by striking 20 years and inserting 25 years;
			 and
						(2)by amending
			 subsection (b) to read as follows:
					
						(b)Civil
				action
							(1)In
				generalWhoever engages in any conduct with intent to convey
				false or misleading information under circumstances where such information may
				reasonably be believed and where such information indicates that an activity
				has taken, is taking, or will take place that would constitute an offense
				listed under subsection (a)(1) is liable in a civil action to any party
				incurring expenses incident to any emergency or investigative response to that
				conduct, for those expenses.
							(2)Effect of
				conduct
								(A)In
				generalA person described in subparagraph (B) is liable in a
				civil action to any party described in subparagraph (B)(ii) for any expenses
				that are incurred by that party—
									(i)incident to any
				emergency or investigative response to any conduct described in subparagraph
				(B)(i); and
									(ii)after the person
				that engaged in that conduct should have informed that party of the actual
				nature of the activity.
									(B)ApplicabilityA
				person described in this subparagraph is any person that—
									(i)engages in any
				conduct that has the effect of conveying false or misleading information under
				circumstances where such information may reasonably be believed and where such
				information indicates that an activity has taken, is taking, or will take place
				that would constitute an offense listed under subsection (a)(1);
									(ii)receives notice
				that another party believes that the information indicates that such an
				activity has taken, is taking, or will take place; and
									(iii)after receiving
				such notice, fails to promptly and reasonably inform any party described in
				subparagraph (B) of the actual nature of the
				activity.
									.
				(b)Threatening
			 communications
				(1)Mailed within
			 the United StatesSection 876 of title 18, United States Code, is
			 amended by adding at the end thereof the following new subsection:
					
						(e)For purposes of
				this section, the term addressed to any other person includes an
				individual (other than the sender), a corporation or other legal person, and a
				government or agency or component
				thereof.
						.
				(2)Mailed to a
			 foreign countrySection 877 of title 18, United States Code, is
			 amended by adding at the end thereof the following new paragraph:
					
						For purposes of this section, the
				term addressed to any person includes an individual, a
				corporation or other legal person, and a government or agency or component
				thereof.
						.
				
	
		1.Short titleThis Act may be cited as the
			 Terrorist Hoax Improvements Act of
			 2007.
		2.Improvements to the
			 terrorist hoax statute
			(a)Hoax
			 statuteSection 1038 of title
			 18, United States Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), after
			 title 49, insert or any other offense listed under
			 section 2332b(g)(5)(B) of this title,; and
					(B)in paragraph (2)—
						(i)in subparagraph (A), by
			 striking 5 years and inserting 10 years;
			 and
						(ii)in subparagraph (B), by
			 striking 20 years and inserting 25 years;
			 and
						(2)by amending subsection
			 (b) to read as follows:
					
						(b)Civil action
							(1)In
				generalWhoever engages in any conduct with intent to convey
				false or misleading information under circumstances where such information may
				reasonably be believed and where such information indicates that an activity
				has taken, is taking, or will take place that would constitute an offense
				listed under subsection (a)(1) is liable in a civil action to any party
				incurring expenses incident to any emergency or investigative response to that
				conduct, for those expenses.
							(2)Effect of
				conduct
								(A)In
				generalA person described in subparagraph (B) is liable in a
				civil action to any party described in subparagraph (B)(ii) for any expenses
				that are incurred by that party—
									(i)incident to any emergency
				or investigative response to any conduct described in subparagraph (B)(i);
				and
									(ii)after the person that
				engaged in that conduct should have informed that party of the actual nature of
				the activity.
									(B)ApplicabilityA
				person described in this subparagraph is any person that—
									(i)engages in any conduct
				that has the effect of conveying false or misleading information under
				circumstances where such information may reasonably be believed to indicate
				that an activity has taken, is taking, or will take place that would constitute
				an offense listed under subsection (a)(1);
									(ii)receives actual notice
				that another party is taking emergency or investigative action because that
				party believes that the information indicates that an activity has taken, is
				taking, or will take place that would constitute an offense listed under
				subsection (a)(1); and
									(iii)after receiving such
				notice, fails to promptly and reasonably inform 1 or more parties described in
				clause (ii) of the actual nature of the
				activity.
									.
				(b)Threatening
			 communications
				(1)Mailed within the
			 United StatesSection 876 of title 18, United States Code, is
			 amended by adding at the end thereof the following new subsection:
					
						(e)For purposes of this
				section, the term addressed to any other person includes an
				individual (other than the sender), a corporation or other legal person, and a
				government or agency or component
				thereof.
						.
				(2)Mailed to a foreign
			 countrySection 877 of title 18, United States Code, is amended
			 by adding at the end thereof the following new paragraph:
					
						For purposes of this section, the term
				addressed to any person includes an individual, a corporation or
				other legal person, and a government or agency or component
				thereof.
						.
				
	
		May 4, 2007
		Reported with an amendment
	
